FILED
                           NOT FOR PUBLICATION                              JUL 27 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50429

              Plaintiff - Appellee,              D.C. No. 3:11-cr-02954-LAB

  v.
                                                 MEMORANDUM *
RAMON GUTIERREZ-PEREZ,

              Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                             Submitted July 17, 2012 **

Before:       SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Ramon Gutierrez-Perez appeals from the 30-month sentence imposed

following his guilty-plea conviction for being a deported alien found in the United

States, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291, and we affirm.

      Gutierrez-Perez contends that the district court procedurally erred by failing

to: (i) use the Guidelines range as a starting point for sentencing and keep the

Guidelines in mind during sentencing, (ii) consider the 18 U.S.C. § 3553(a) factors

other than deterrence, and (iii) explain the extent of the upward variance. The

record belies these contentions. The district court determined the correct

Guidelines range, listened to Gutierrez-Perez’s mitigating arguments, considered

the section 3553(a) factors, and sufficiently explained the sentence imposed. See

United States v. Carty, 520 F.3d 984, 991-93 (9th Cir. 2008) (en banc).

      Gutierrez-Perez also contends that his sentence is substantively

unreasonable. In light of the totality of the circumstances and the section 3553(a)

sentencing factors, particularly the need for deterrence, the sentence is

substantively reasonable. See Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                           2                                       11-50429